Citation Nr: 1719404	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The National Association for Black Veterans, Inc. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  He participated in Operation Desert Shield and Desert Storm from November 1990 to April 1991.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO denied service connection for PTSD.  See also April 2010 rating decision (the RO reconsidered the Veteran's claim but continued to deny it).  A notice of disagreement was received in May 2010, a statement of the case was issued in April 2011, and a substantive appeal was received in April 2011.  The case was certified to the Board via a VA Form-8 in March 2015

In May 2015, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In September 2015, the Board remanded the Veteran's PTSD claim to the RO for additional development.  To the best of the RO's ability, the development requested by the Board has been completed; and the claim has been recertified for review.  

In light of the case of Clemons v. Shinseki, the Board has recharacterized the Veteran's PTSD claim as one of a claim of entitlement to service connection for an acquired psychiatric disorder, generally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDING OF FACT

1.  Prior to September 2015, the Veteran was diagnosed with several mental health conditions that included depression, major depressive disorder and bipolar disorder, but had not been diagnosed with PTSD.

2.  In September 2015, the Veteran was diagnosed with bipolar disorder, distressed type and R/O PTSD; and referred to a PTSD Group Therapy.

3.  In October 2015 and November 2015, the Veteran was assessed as having PTSD by social workers conducting PTSD Group Therapy sessions.  

4.  The preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of PTSD pursuant to VA regulations.   

5.  The evidence of record reveals that the Veteran's acquired psychiatric disorder was not shown in service, nor does it show that his mental health diagnoses are linked to or are otherwise a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f), 4.125 (2016).  

2.  The criteria for service connection for any other acquired psychiatric disorder, to include depression, major depressive disorder and/or bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in February 2008 advised him as to what information or evidence was necessary to substantiate service connection claims, to include a claim of entitlement to service connection for PTSD.  In addition, this letter notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The letter was provided prior to the January 2009 rating decision on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Based upon the foregoing, VA has fulfilled its duty to notify.  

VA also has a duty to assist the Veteran in the development of his service connection claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service medical records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the service connection issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs and post-service medical treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with VA examinations related to his claim in March 2010 and April 2016.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his service connection claim.

In addition to the foregoing, the Veteran was afforded the opportunity to testify before the Board in support of his claim.  A transcript of his May 2015 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the service connection issue that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's psychiatric disorder claim and sought to identify any further evidence that might be available to support this claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Finally, the Board reiterates that the Veteran's claim was most recently remanded in September 2015.  For the reasons indicated below, the Board finds that there has been substantial compliance with the prior remand directives with regard to the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  Of particular note, the Board observes that it notified the RO in its September 2015 decision that a June 1998 VAMC medical record cited in the evidence portion of the RO's January 2009 decision did not appear to be in the Veteran's claims file.  In its remand, the Board directed the RO to, among other things, locate this medical treatment record (as it might contain mental health evidence in favor of the Veteran's PTSD claim); and that if no such record from 1998 was found to exist, the RO should document this finding and explain. Subsequently, the RO made numerous attempts to locate the June 1998 record.  In doing so, the RO drafted a memo titled "REFERENCE ATTEMPTS TO FIND JUNE 1998 MEDICAL RECORD," noting that it was possible that the June 1998 treatment record was not actually related to mental health treatment, but rather were knee x-rays considered by the RO in adjudicating a right leg condition service connection claim that was also adjudicated in the January 2009 rating decision.  See January 2009 rating decision, p. 3.  In the memo's conclusion, the RO stated the June 1998 medical record as it related to mental health treatment did not exist and no further development was warranted as it would be futile.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to specifically include PTSD.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Overview

In this appeal, the Veteran seeks service connection for his psychiatric illness he considers to be PTSD.  He submitted a statement in January 2008 in which he reported that his life has not been the since he returned from the war. He said that many people that he was close to during service did not return [home] alive; and that he had dreams of all of the deaths that he saw.  He testified during his May 2015 BVA hearing that several people in his unit killed themselves.  May 2015 BVA hearing transcript, pages 7-8.  Additionally, the Veteran submitted a statement in 2016 in which he reported that he suffered from chronic racial-related trauma as a result of racially-related events in service.  See Veteran's June 2016 statement.  The Veteran indicated that he was going to submit evidence in support of his claim of being traumatized by racial discrimination.  Id.  However, when asked in an October 2016 VCAA response letter whether he intended to submit additional information or evidence to VA to support his PTSD claim, the Veteran responded that he did not.  He asked that his claim be decided as soon as possible.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD 

Since the Veteran has phrased his claim as one of entitlement to service connection for PTSD, the Board first turns to the specific merits of that claim. In doing so, the Board must initially address the Veteran's assertion that he has a current diagnosis of PTSD. A confirmed diagnosis of PTSD is paramount in this case, since (as referenced above) service connection on either a direct or secondary basis cannot be granted without evidence of a current disability.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.304.   

Service connection for PTSD can be established when: (1) a VA psychiatrist or psychologist, or contract equivalent, confirms that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  In this regard, the Veteran reported several stressful events that he considered traumatic.  One of these events consisted of the Veteran's unit being subjected to scud missiles being fired over his camp on a nightly basis, which placed him in constant fear of one of them coming down on his camp.  While the Veteran's description of events of scud missiles being launched over his camp could not be confirmed, research conducted by the Defense Personnel Records Information Retrieval System (DPRIS) indicated that the Veteran's unit was under continuous threat of chemical armed scud missiles.  Based upon this research, VA conceded in a March 2010 memo that this potential harm from chemical armed scud missiles constituted a confirmed PTSD stressor on the basis that it occurred during a period of service in which there was an imminent "fear of hostile military or terrorist activity."   

Turning to post-service treatment records in the claims file dated from 1997 to 2000 and from 2006 to 2015, a review of these records essentially reveals that the Veteran has been diagnosed with depression, depression not otherwise specified (nos), major depressive disorder (MDD) and bipolar disorder.  While these records reference PTSD, the references consists of notes related to PTSD screenings or to assessments in which a medical examiner indicates that a PTSD diagnosis should be ruled-out ("R/O PTSD").  These post-service medical records do not reflect that the Veteran has clinically been diagnosed with PTSD.  

In this regard, the Board observes that the Veteran was hospitalized for depression in July 1999.  In October 1999, he was hospitalized for severe major depression.  VA treatment records dated in 2000 reveal that the Veteran was diagnosed with depressive disorder nos (April 2000 VA medical records) and dysthymia.  August 2000 VA medical records.  In September 2000, the Veteran was granted disability benefits from the United States Social Security Administration for severe depression, Gulf War Syndrome, borderline intellectual functioning, somatoform disorder and personality disorder.  VA medical records dated in 2006 reflect that the Veteran underwent a trauma screening in January 2006 that indicated he did not meet the criteria for PTSD.  He was subsequently diagnosed with recurrent major depressive disorder.  March 2006 and June 2006 VA medical records reflect diagnoses of recurrent MDD, h/o of Dysthymia, Social Phobia, and PSA on remission.  See also July 2006 VA medical records.  In November 2006, the Veteran was diagnosed with depressive order nos, provisional R/O PTSD. Thereafter, VA medical records dated from 2007 to 2014 continue to reflect diagnoses of recurrent major depression, depression nos, major depressive disorder, and bipolar disorder (mixed type). 

In March 2010, the Veteran was provided with a VA examination to address whether he had a current diagnosis of PTSD.  A VA psychiatrist reviewed the Veteran's claims file and obtained a medical history.  In providing a trauma history, the Veteran reported one stressor event as being stationed on the border of Kuwait when he saw missiles being fired and they went over his head.  The Veteran also reported another traumatic event as occurring when he and his fellow servicemen were about to return home and they were taken to a place to shower.  When they arrived at the showers, they found a soldier who had hung himself there.  After obtaining additional information from the Veteran, the VA psychiatrist conducted a mental health examination.  He subsequently indicated that based on the information provided, the Veteran did not meet the full criteria for PTSD.  He stated that the Veteran had symptoms of mood swings and depression; and had been diagnosed with bipolar disorder from other mental health providers.  Based upon the information available, he found it was more likely than not that the Veteran met the diagnostic criteria for bipolar type 1, most likely mixed episode.  

However, the examiner also set forth in the diagnosis section "R/O PTSD," which suggests he also thought the Veteran might well have PTSD.  In addition, he remarked that the in-service stressors reported by the Veteran during his examination were at least 50 percent likely the reasons for his current symptoms of mental illness (i.e., mood swings and depression related to bipolar disorder).  The examiner further opined that the Veteran's symptoms worsened as a result of non-service stressors.  As such, the appeal was remanded to obtain a new medical opinion.

Thereafter, in April 2016, the Veteran was afforded another VA examination.  A VA psychologist reviewed the Veteran's claims file and cited to evidence that she considered to be pertinent.  In conducting a mental status examination, the psychologist reported that she administered the MMPI-2-RF test to measure symptom patterns associated with particular classes of psychopathology.  The test included validity scales to identify unusual test-taking attitudes, including the detection of possible feigning or denial of symptoms.  In reviewing the Veteran's test results, the psychologist found his protocol to be invalid.  This was indicated, in part, by an excessive number of infrequent responses, and by a very unusual combination of responses that were strongly associated with non-credible memory complaints.  It also was indicated that the Veteran's level of infrequent responding was uncommon even in individuals with genuine, severe psychological difficulties; and that his scores on the substantive scales could not be interpreted.

Thereafter, in addressing the criterion for PTSD, the VA psychologist stated that the Veteran's reports of traumatic stress would fulfill the requirement for Criteria A for a diagnosis of PTSD.  However, the Veteran test results related to Criteria B, Criteria C and Criteria D were determined to be invalid.  It was his opinion that it could not be determined beyond mere speculation whether or not the veteran has PTSD or if this condition is associated with his military service.  He went on to state that a review of the Veteran's available mental health records indicated that he has historically been identified as exhibiting primarily depressive symptoms, although there were some references to PTSD.  However, the Veteran produced an invalid profile on the MMPI-2-RF. Therefore, the psychologist could not reliably determine whether or not the Veteran had a mental disorder such as PTSD.  He also indicated that the Veteran's evidence of overreporting raised questions about the accuracy of his self-reported symptoms in other clinical encounters.  In doing so, the psychologist went on to state that the Veteran's current test results did not necessarily mean that the Veteran did not have PTSD or another mental health condition.  However, the results prevented him from being able to comment without resorting to speculation on the presence or severity level of any mental health symptoms the Veteran might be experiencing.  

Lastly, in reviewing the Veteran's claims file, the Board observes that the record contains mental health social work individual notes, mental health PTSD group therapy notes and mental health psychiatry notes that appear to be dated  from 2009 to 2015.  These records essentially reveal that the Veteran was seen as a new patient in August 2009 at a VA Community Based Outpatient Clinic (CBOC) for the purpose of new patient orientation and to complete mental health screens.  His PTSD screen was negative at that time.  A review of the Veteran's 2009, 2010, 2011, 2012, 2013, 2014 and early-2015 records reflect diagnoses of either depression, major depression or bipolar disorder, not PTSD. See, e.g., August 28, 2015 psychiatry note  (the Veteran continued to be diagnosed with bipolar disorder, depressive type in August 2015).  It appears that the first  reference to PTSD and suggestion of group therapy were noted in September 2015; and was based upon the Veteran being diagnosed with "bipolar d/o,  distressed type, R/O PTSD" (emphasis added).  Thereafter, in October 2015 and November 2015 PTSD group therapy notes prepared by social workers with master's degrees, the Veteran was "assessed" with PTSD.  No bases or rationale for the PTSD assessments were noted in these records.  

Reviewing the evidence as a whole, it is clear to the Board that the Veteran's diagnoses of PTSD in October 2015 and November 2015 are flawed.  There is no indication in the record that these assessments were based upon the results any mental status examination or any evaluations conducted by either a psychiatrist or psychologist.  The PTSD assessments were provided by social workers who were responsible for conducting the PTSD Therapy Group that the Veteran decided to attend.  Other than these specific group therapy notes, all of the other medical evidence of record indicates that the Veteran suffers from depression, MDD and/or bipolar disorder; and that the Veteran's mental health symptomatology consistently has not met the diagnostic criteria for a diagnosis of PTSD.  Further, the Board finds that the October 2015 and November 2015 diagnoses are also questionable when viewed in conjunction with the April 2016 VA examination report and the VA psychologist's statement that the evidence of the Veteran's overreporting in that instance raised questions about the accuracy of his self-reported symptoms in other clinical encounters.   

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the finding that the Veteran has, or ever has had, a confirmed diagnosis of PTSD.  In other words, the competent and credible evidence does not show a that the Veteran's current mental health symptomatology meets the diagnostic criteria for a diagnosis of PTSD.  The Board notes that even though the Veteran's stressor has been conceded, the clinical evidence of record during the appeal period does not show a confirmed diagnosis of PTSD required by the regulations. 

In making this decision, the Board observes that the Veteran submitted a statement in October 2009 about the traumatic events he experienced in service and post-service symptomatology.  The Veteran's spouse also submitted a statement on the Veteran's behalf in October 2009 describing her observations of the Veteran's post-service behavior and symptomatology.  In reviewing the above-referenced statements, Board acknowledges that the Veteran and his spouse are competent to report what they observed in terms of the Veteran's psychiatric symptoms.  However, neither the Veteran nor his spouse are competent to diagnose any chronic condition caused by the confirmed in-service stressor in this case, because they have not been shown to have any clinical experience, training, or education.  Thus, the Veteran's contentions and the contentions of his wife that the Veteran has PTSD are outweighed by the objective medical findings noted during VA treatment. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for an acquired psychiatric disorder other than PTSD 

Although the Veteran has current mental health diagnoses of depression, MDD and bipolar disorder, a review of his service medical records do not show that he ever complained of psychiatric symptoms in service, nor was he diagnosed as having a mental disorder in service.  Not only do the Veteran's service medical records fail to reflect any of this evidence, the Board observes that the claims file does not appear to contain any statements or other evidence from the Veteran in which he asserts that he actually experienced depressive or other mood symptoms during service or within one year of separation from service.  Instead, the Veteran reported during his March 2010 PTSD VA examination that he was unsure as to when he started having symptoms of depression, sleep problems, suicidal thoughts, agitation, anger and frustration, but it was after his sometime after his separation from service; and his problems did not require medical assistance until approximately 1999.  See March 2010 PTSD VA examination report, p. 2 ("All of these symptoms started afterwards.  He does not remember exactly when the symptoms started [ ] reportedly [started] having problems that needed help around 1999").  Without this evidence, there is no basis upon which service connection for an acquired psychiatric disorder (to include depression, MDD and/or bipolar disorder) can be granted.  Indeed, as there is no in-service disease or injury to which current disability could relate, there is no need to obtain a medical opinion.  In these circumstances, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


